Citation Nr: 1204016	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic impingement syndrome of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for left wrist strain.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the left first metacarpal and left little finger.   

4.  Entitlement to an initial compensable rating for degenerative joint disease of the right middle finger.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.

6.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis. 

8.  Entitlement to an initial compensable rating for seasonal allergic rhinitis.

9.  Entitlement to an initial compensable rating for hypertension.

10.  Entitlement to an initial compensable rating for bilateral tinea pedis and onychomycosis.

11.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2009 rating decision, the RO increased the Veteran's rating for chronic impingement syndrome of the left shoulder, from 0 to 20 percent disabling, and increased the Veteran's ratings for left wrist strain, left ankle strain, right ankle strain, and bilateral plantar fasciitis, each from 0 to 10 percent disabling.  Because these increased ratings do not represent the maximum ratings available for these disabilities, the propriety of each initial rating remains an issue for appellate review, and the Board has identified these issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that there might be outstanding VA medical records pertinent to the claims on appeal.  A July 2011 rating decision, issued after the issues on appeal were certified to the Board in June 2009, indicates that the RO had reviewed and considered treatment records from the Central Texas Health Care System (VA Medical Center Temple, Waco, Austin Outpatient Clinic and all Outpatient Clinics in the Central Texas Health Care System jurisdiction), from February 15, 2007 through June 20, 2011.  In this regard, the most recent VA treatment records associated with the claims file from the Central Texas Health Care System, or from any other source, are dated in May 2008.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment from the Central Texas Health Care System pertaining to the disabilities on appeal, since May 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, in a June 2, 2011, letter to the Veteran, the RO stated that it had requested a physical examination of the Veteran's service-connected disabilities, so that the RO could review the severity of the conditions to ensure that the Veteran was properly evaluated.  The letter further states that, in a short period of time, the VA medical facility that would conduct the examination would notify the Veteran as to its time and place and any special preparations for the examination, and that the Veteran may have already received the scheduling letter.  The record does not indicate whether any such examinations of the Veteran's service-connected disabilities were ever scheduled or conducted.  Thus, on remand, the RO should determine whether any such examinations were scheduled or conducted, and attempt to obtain the reports of any such examinations.  If such examinations were not scheduled or conducted, the RO should document this information in the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's claimed chronic impingement syndrome of the left shoulder, left wrist strain, degenerative joint disease of the left first metacarpal and left little finger, degenerative joint disease of the right middle finger, left ankle strain, right ankle strain, bilateral plantar fasciitis, seasonal allergic rhinitis, hypertension, bilateral tinea pedis and onychomycosis, and migraine headaches from the Central Texas Health Care System, dated from May 2008 to the present.  All records and/or responses received should be associated with the claims file.

2.  Determine whether any physical examination of the Veteran's service-connected disabilities were scheduled or conducted, and attempt to obtain the reports of any such examinations.  If such examinations were not scheduled or conducted, document this information in the claims file.  All records and/or responses received from any facility should be associated with the claims file.

3.  After completing the above development, and any other development deemed necessary, consider all evidence received since the March 2009 Supplemental Statement of the Case, and readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


